985 F.2d 582
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.The LAITRAM CORPORATION and Intralox, Inc., Plaintiffs-Appellants,v.REXNORD, INC., Defendant-Appellee.
No. 92-1258.
United States Court of Appeals, Federal Circuit.
Nov. 3, 1992.

1
APPEAL DISMISSED.


2
STIPULATION OF DISMISSAL UNDER RULES 42 FED.R.APP.P.


3
The parties to this action having settled their dispute, it is stipulated and agreed by and among the parties to this action, represented by their attorneys as follows:


4
1. The Appeal be and the same is hereby dismissed with prejudice to the appellants, The Laitram Corporation and Intralox, Inc.


5
2. Each party is to bear its own costs and attorneys' fees.

SO AGREED AND STIPULATED:

6
/s/Timothy J. Malloy


7
McAndrews, Held & Malloy, Ltd.

Northwestern Atrium Center
500 West Madison Street
Chicago, Illinois 60661
312/707-8889
Attorneys for Plaintiff-Appellants

8
/s/Kenneth Payne


9
Finnegan, Henderson, Farabow, Garrett & Dunner

1300 I Street NW
Washington, D.C. 20005-3315
202/293-6850
Attorneys for Defendant-Appellee

10
The proceeding is dismissed under Fed.R.App.P. 42(b).